Title: Thomas Jefferson to Albert Gallatin, 24 April 1815 (first letter)
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir  Monticello Apr. 24. 15.
          An American going to Paris considers you of course as his natural patron there; but still it is well you should know when worth presents itself, and is added to the claim of a fellow citizen on your good offices. the bearer mr William B. Buchanan is the son of James A. Buchanan esquire of Baltimore of great worth and respectability. he embarks for Europe with Doctr Eustis, and will continue some time in his family in Holland, after which he proposes to visit different parts of Europe and will take Paris in his tour. I am not personally acquainted with him but hear much good spoken of him by friends in whom I have confidence, and on whose authority I have no hesitation in recommending him to your notice while in Paris. I do it with the more pleasure as it furnishes me the occasion of renewing to you the assurances of my constant & affectionate esteem and respect.
          Th: Jefferson
        